PLEUS, J.
The defendant appeals the summary denial of his Rule 3.800(a) motion to correct illegal sentence.
Donald Vickers was charged with robbery with a firearm and aggravated assault with a firearm. The jury found Vick-ers guilty as charged on both counts. This Court affirmed per curiam Vickers’ convictions. Vickers v. State, 869 So.2d 572 (Fla. 5th DCA 2004). Vickers has now filed a Rule 3.800(a) motion and argues the trial court improperly imposed concurrent sentences of ten years.
Robbery with a firearm carries a ten year minimum mandatory sentence, and aggravated assault with a firearm carries a three year mandatory minimum. The State concedes the defendant was only subject to a three year mandatory minimum on the aggravated assault with a firearm. The State notes his sentence for aggravated assault should have provided for only a three year mandatory minimum. See § 775.087(2)(a)l., Fla. Stat.
Our decision will have no effect on the time Vickers has to serve, but the State concedes the sentence should be corrected. Accordingly, we remand so that the judgment on Count II for aggravated assault with a firearm can be corrected to reflect only a three year mandatory minimum.
REMANDED.
PALMER and ORFINGER, JJ., concur.